BROWN, J.2
Action to recover damages for personal injuries alleged to have been caused by the negligence of defendant. Plaintiff had a verdict in the court below, and defendant appeals from an order denying its alternative motion for a judgment notwithstanding the verdict, or for a new trial.
The action has been twice tried in the court below, resulting on each trial in a verdict for plaintiff. The only question presented to this court is whether the evidence is conclusive that plaintiff was guilty of contributory negligence, or assumed the risks incident to the defect causing her injury. We have examined the ■evidence very fully, and' reach the conclusion that the question whether plaintiff was chargeable with contributory negligence was one of fact for the jury to determine, and that, though a .strong case for plaintiff is not made out, the evidence is not so •conclusive as to justify this court in concluding, as a matter of *13law, that she assumed such risks, or was guilty of contributory negligence.
Order affirmed.

 LEWIS, J., absent, took no part.